DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 11/01/2021.  Claims 10, 19 and 20 are amended, and claims 6 and 21 are cancelled.  Claims 1-5, 7-20 and 22 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s remarks, see page 10, with respect to the rejections under 35 USC 112(a) have been fully considered.  Applicant has amended the claims to comply with the written description requirement, therefore the rejections are withdrawn.  
Applicant’s remarks, see pages 10-11, with respect to the rejections under 35 USC 103 have been fully considered.  Applicant has amended independent claims 10 and 19 to incorporate subject matter from independent claims 1 and 15 which were 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
15. (Currently Amended) A method to manage a network interface controller on a host device coupled to a network element, the method comprising: 
providing a discovery packet to an agent of a network interface controller in- band, wherein: 
the agent runs on a processor of the network interface controller; 
the discovery packet includes a non-forwardable address associated with the agent; 
the network interface controller is coupled to the network element by a link, 
the host device comprises a plurality of virtual network interface controllers (VNICs), and 
each VNIC of the plurality of VNICs logically couples the network interface controller to a virtual machine or a container; 
receiving a response from the agent responsive to the discovery packet; 

transmitting a command packet to the network interface controller in-band, the command packet transmitting a command 
receiving another response from the agent responsive to the command packet.

Allowable Subject Matter
Claims 1-5, 7-20 and 22 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-20 and 22 are allowed for reasons argued by the applicant in the Remarks, filed 11/01/2021.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious 
Therefore, claims 1-5, 7-20 and 22 are hereby allowed in view of applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LESA M KENNEDY/Examiner, Art Unit 2458